DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Gilman (Journal of Organic Chemistry 1958 Vol. 23, 361-362).

Regarding Claims 1-2, 7-14, Gilman teaches 2-phenyldibenzo-p-dioxin Table 1, page 362 as can be represented as follows:

    PNG
    media_image1.png
    179
    206
    media_image1.png
    Greyscale

	2-phenyldibenzo-p-dioxin reads on applicants’ Formula 1 and 1-1 wherein R1 = H and R2 = Formula 2; a1 = 0; Ar1 = phenyl (per claims 1, 8, 11-14).
D1 and D2 = phenyl (per claim 2)
a1 = 0 (per claim 7)
Ar1 = 5-1, Z31 = H; 6-1 (per claims 9-10)
	
Regarding Claims 3-6, Gilman teaches the limitations of independent claim 1 wherein the L1 is controlled by coefficient a1 defined as 0-4. The limitations of dependent claim 3 does not narrow the scope of the a1 coefficient; therefore the full range is applicable. Therefore, as the basis for dependent claims 3-6 is encompassed in the a1 coefficient of rejected independent claim A, a1 = 0 remains applicable in dependent claims 3-6. The limitations of claims 3-6 are thus meet by the treatment of independent claim 1 (per claims 3-6).

Regarding Claim 15, Gilman teaches the limitations of independent claim 1 and dependent claim 14 with R1 = H and R2 = Formula 2; wherein the L1 is controlled by coefficient a1 defined as 0-4. The limitations of dependent claim 15 does not narrow the scope of the a1 coefficient; therefore the full range is applicable. Therefore, as the basis for dependent claim 15 is encompassed in the a1 coefficient of rejected independent claim 1, a1 = 0 remains applicable in dependent claim 15. The limitations of claim 15 are thus meet by the treatment of independent claim 1 (per claim 15).

Claim(s) 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kasturi (Indian Journal of Chemistry, Section B Organic, STN abstract ONLY).

Regarding Claims 1-3 and 13 Kasturi teaches a material represented by K1:


    PNG
    media_image2.png
    376
    599
    media_image2.png
    Greyscale

	K1 reads on applicants’ Formula 1 wherein D1 and D2 = naphthyl; R1 and R2 = Formula 2 wherein a1 = 0, Ar1 = C6 cycloalkyl (per claims 1-2, 13).

Regarding Claims 3-7, Kasturi teaches the limitations of independent claim 1 wherein the L1 is controlled by coefficient a1 defines as 0-4. The limitations of dependent claims 3-6 does not narrow the scope of the a1 coefficient; therefore the full range is applicable. Therefore, as the basis for dependent claims 3-6 is encompassed in the a1 coefficient of rejected independent claim 1, the limitations of claims 3-6 are thus meet by the treatment of independent claim 1 (per claims 3-6).
a1 = 0 (per claim 7)

Allowable Subject Matter
Claim 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
The compounds (per claim 16)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claim 17.
The closest prior art as exemplified by Gilman and Kasturi fails to teaches 2-phenyldibenzo-p-dioxin or K1 in an OLED. 
Claims 17-20 allowed

Response to Amendment
Non-final office action is presented using new references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786